                                      CASE 0:20-cr-00243-JRT-HB Doc. 11 Filed 10/30/20 Page 1 of 1

                                                  IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF MINNESOTA

                                                      INITIAL APPEARANCE
UNITED STATES OF AMERICA,                                   )             COURTROOM MINUTES - CRIMINAL
                                                            )               BEFORE: BECKY R. THORSON
                                         Plaintiff,         )                   U.S. Magistrate Judge
                                                            )
   v.                                                       )     Case No:              20-cr-243 JRT/HB
                                                            )     Date:                 October 30, 2020
James Brock Williams, Jr (2),                               )                           Video Conference
                                                            )     Time Commenced:       1:06 p.m. / 2:24 p.m.
                                         Defendant.         )     Time Concluded:       1:14 p.m. / 2:26 p.m.
                                                                  Time in Court:        10 minutes




APPEARANCES:
   Plaintiff: Matthew Ebert, Assistant U.S. Attorney
   Defendant: Doug Micko, Assistant Federal Public Defender
                         X FPD          X To be appointed

   Date Charges Filed: 10/27/2020                          Offense: aiding & abetting carjacking; aiding & abetting using,
                                                                                 carrying, and brandishing a firearm during and
                                                                                 in relation to a crime of violence

                 X Waived Reading of Charges               X Advised of Rights

on            X Indictment

X Government moves for detention.
Motion is X granted, temporary detention ordered.

Next appearance date is Tuesday, November 3, 2020, at 3:30 p.m. via video conference before U.S. Magistrate
Judge Becky R. Thorson for:
  X Detention hrg       X Arraignment

X Government moves to unseal the case.                     X Granted

Additional Information:
X Defendant consents to this hearing via video conference.


                                                                                                     s/ACH
                                                                                                   Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                                 Template Updated 06/2013
